Supreme Court properly dismissed the petition for lack of jurisdiction. It is true that rules concerning service of process can be relaxed where imprisonment presents obstacles to service that are beyond an inmate’s power to control (see, Matter of Alevras v Chairman of N. Y. Bd. of Parole, 118 AD2d 1020, appeal dismissed 68 NY2d 753). However, where the rules are eased, no jurisdiction is acquired if the service requirements capable of being satisfied have not been met (see, supra). That was the case here. The order to show cause provided that service was to be effected by certified mail and petitioner admitted that he had not served respondent with his only excuse being that he did not know that he had to. There was no showing that petitioner was unable to meet the service requirements and, having failed to effect service in accordance with the provisions of the order to show cause, petitioner failed to acquire personal jurisdiction over respondent (see, supra; see also, Matter of Washington v Mahoney, 71 AD2d 1047).
*922Weiss, Acting P. J., Levine, Mercure and Casey, JJ., concur. Ordered that the judgment is affirmed, without costs.